SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 3, 2009 GEORESOURCES, INC. (Exact name of registrant as specified in its charter) COLORADO 0-8041 84-0505444 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 110 Cypress Station Drive, Suite 220 Houston, Texas 77090 (Address of principal executive offices) (Zip Code) (281) 537-9920 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS Non-Employee Director Compensation On February 3, 2009, the Compensation Committee of the Board of Directors of GeoResources, Inc. (the “Registrant”) adopted acompensation structure for non-employee directors effective for 2009.Each Registrant non-employee director will receive annual compensation of $23,000; each member of the Audit Committee of the Board of Directors will receive $8,000 per year; and each member of the Compensation Committee of the Board of Directors will receive $4,000 per year.Additionally, each non-employee director was granted stock options under the Amended and Restated 2004 Employees’ Stock Incentive Plan of the Registrant (the “2004 Plan”) of 40,000 shares of common stock of the Registrant with an exercise price for 20,000 shares at $8.50 per share and an exercise price of $10.00 per share for the remaining 20,000 shares.The options will vest equally between thetwo exercise price parts of them for 25% of the shares on each yearly anniversary of the date of grant, so that at the end of year one, 10,000 shares will be exercisable, at the end of year two an additional 10,000 shares will be exercisable, at the end of year three an additional 10,000 shares will be exercisable, and at the end of year four the options will be exercisable in fullThe options have terms of 10 years and will otherwise be subject to the terms and conditions of the 2004 Plan.The February 3, 2009 closing price of the Registrant’s common stock on the Nasdaq Global Market was $7.62 per share. Officer Compensation On February 3, 2009, the Compensation Committee of the Board of Directors of the Registrant approvedbase salaries for the Registrant’s executive officers commencing at the discretion of the Chief Executive Officer of the Registrant but no earlier than April 1, 2009, and approved the payment of bonuses to executive officers for 2008. Also on February 3, 2009, the Compensation Committee approved stock option grants to the Registrant’s executive officers to purchase the Registrant’s common stock pursuant to the 2004 Plan. Fifty percent of the stock options are exercisable at $8.50 per share and fifty percent are exercisable at $10.00 per share.The stock options vest equally between the two exercise price parts of them in equal annual installments over four years from the date of grant.The options have terms of 10 years and will be subject to the terms and conditions of the 2004 Plan. The 2008 bonus payments, 2009 base salaries and the stock option grants are set forth in the table below. Officer 2008 BonusAmount($) 2009 BaseSalary($) Stock Options (common stock)(#) Frank A. Lodzinski President and Chief Executive Officer 20,000 200,000 100,000 Collis P. Chandler Executive Vice President and Chief Operating Officer Northern Region 17,500 160,000 50,000 Francis M. Mury Executive Vice President and Chief Operating Officer Southern Region 17,500 165,000 50,000 Robert J. Anderson Vice President, Business Development, Acquisitions and Divestitures 17,500 160,000 50,000 Howard E. Ehler Vice President and Chief Financial Officer 17,500 160,000 50,000 SIGNATURE Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GEORESOURCES, INC By: /s/ Frank A. Lodzinski Frank A. Lodzinski, President Date:
